Case 3:19-cv-19145-BRM-TJB Document 59 Filed 02/24/20 Page 1 of 3 PageID: 513



Law Offices of Albert J. Rescinio, L.L.C.
1500 Allaire Avenue - Unit #101
Ocean Township, New Jersey 07712
Telephone: (732) 531-2005
Telefax:      (732) 531-8009
By: Albert J. Rescinio, Esq. (ID#034331989)
Attorneys for Plaintiff David M. Greco, individually and on behalf of others similarly situated

                          UNITED STATES DISTRICT COURT
                                    FOR THE
                             DISTRICT OF NEW JERSEY
                                NEWARK VICINAGE

                                              Civil Action No. 3:19-cv-19145-BRM-TJB
                                              Honorable Brian R. Martinotti, U.S.D.J.
 David M. Greco,
                                              Honorable Tonianne J. Bongiovanni, U.S.M.J.
 individually and on behalf of others
 similarly situated,

 Plaintiff,

 vs.

 Gurbir S. Grewal,
 New Jersey Attorney General, et al.,

 Defendants.




                                  NOTICE OF MOTIONS


TO:    Honorable Brian R. Martinotti, U.S.D.J.
       United States District Court
       District of New Jersey
       Newark Vicinage
       United States Court House
       Newark, New Jersey 07102

       Robert McGuire, Deputy Attorney General
       Simone Frey, Deputy Attorney General
       Bryan Lucas, Deputy Attorney General
       Office of the New Jersey Attorney General
       R.J. Hughes Justice Complex
       Trenton, New Jersey 08625

                                              1
Case 3:19-cv-19145-BRM-TJB Document 59 Filed 02/24/20 Page 2 of 3 PageID: 514



       Attorneys for Defendant Gurbir S. Grewal
       Bryan Lucas, Deputy Attorney General
       Office of the New Jersey Attorney General
       R.J. Hughes Justice Complex
       Trenton, New Jersey 08625
       Attorney for Defendants Jared M. Maples and New Jersey Office of Homeland
       Security and Preparedness

       Howard L. Goldberg, Esq.
       First Assistant County Counsel
       Office of the Camden County Counsel
       Courthouse - 14th Floor
       520 Market Street
       Camden, New Jersey 08102
       Attorney for Camden County Prosecutor’s Office, Jill S. Mayer and Nevan Soumails

       Vincent P. Sarubbim Esq.
       Daniel DeFiglio, Esq.
       Archer & Greiner, P.C.
       33 East Euclid Avenue
       Haddonfield, New Jersey 08033
       Attorneys for Defendants Gloucester Township Police Department, Bernard John
       Dougherty, Nicholas C. Aumendo, Donald B. Gansky, William Daniel Rapp and Brian
       Anthony Turchi


SIR/MADAM:


       PLEASE TAKE NOTICE that on a date and time to be fixed by the Court that the

undersigned, attorney for Plaintiff David M. Greco, will move before the Court seeking an Order

granting the following forms of relief:

          An Order certifying the matter as a“Rule 23(b)(3) Class Action” and specifically
           defining the “Certified Class”;

          An Order appointing Plaintiff David Greco as “Class Representatives”;

          An Order appointing Albert J. Rescinio, Esq. of Ocean Township (Monmouth
           County), New Jersey, as “Lead Class Counsel”;

          An Order approving the initial proposed “Class Notices”;

          An Order approving the initial proposed “Plan of Providing Notice”; and

                                              2
Case 3:19-cv-19145-BRM-TJB Document 59 Filed 02/24/20 Page 3 of 3 PageID: 515




           An Order commencing the providing of Notice of the pendency of this Class Action
            in the form and in the manner requested; and

       PLEASE TAKE FURTHER NOTICE that at such time and place that the Plaintiff

shall rely upon the MEMORANDUM OF LAW, the Declaration of David M. Greco and the

Declaration of Albert J. Rescinio, Esq. with Exhibits, all submitted herewith; and

       PLEASE TAKE FURTHER NOTICE that oral argument is requested; and

       PLEASE TAKE FURTHER NOTICE that a proposed form of Order is submitted

herewith.


                                      s/ Albert       Rescinio
DATED: Jan. 10, 2020                  ALBERT J. RESCINIO, ESQ.
                                      ATTORNEY FOR PLAINTIFF DAVID M. GRECO




                                     PROOF OF SERVICE:

ALBERT J. RESCINIO, ESQ. hereby certifies as follows:

1.     I am the attorney for the Plaintiff in the within matter.

2.     On today’s date I caused copies of the moving papers to be filed electronically with the

       Clerk of the District Court and served on all parties electronically as per Rules of Court.

I DECLARE UNDER THE PENALTY OF PERJURY THAT THE FOREGOING IS
TRUE AND CORRECT.

EXECUTED THIS 10th DAY OF JANUARY 2020.

                                      s/ Albert       Rescinio
DATED: Jan. 10, 2020                  ALBERT J. RESCINIO, ESQ.


                                                 3
